ORDER

PER CURIAM.
In this court tried case, plaintiff, Sylvia Williams, sued her previous attorney, Susan Mello, for claims arising out of Mello’s prior representation. Williams appeals the trial court’s grant of Mello’s motion for summary judgment. Williams also alleges the trial court deprived her of the right to a jury trial on Mello’s counterclaim for attorney’s fees associated with the prior representation.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).